Citation Nr: 0727657	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO. 06-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for residuals of a cervical spine injury.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

A hearing before the undersigned Veterans Law Judge was held 
on January 9, 2007. The record indicates that a recording of 
that hearing could not be obtained. The veteran has been 
offered the opportunity to appear at another Board hearing by 
a letter from the Board in June 2007. The veteran did not 
respond to that letter and, as stated in that correspondence, 
the Board has assumed that he does not desire another 
hearing. The Board will proceed with the review of his claim.


FINDINGS OF FACT

1. The veteran's cervical spine disability is manifested by 
forward flexion of the cervical spine of 40 degrees, 
extension of 20 degrees, bilateral flexion of 40 degrees, 
left lateral rotation of 30 degrees and right lateral 
rotation of 50 degrees. 

2. An unappealed March 2002 rating decision denied service 
connection for a psychiatric disorder, including PTSD, and 
the veteran did not file a notice of disagreement. 

3. The evidence associated with the claims file subsequent to 
the March 2002 rating decision does not reflect a diagnosis 
of PTSD, and does not relate to an unestablished fact 
necessary to substantiate the claim. 





CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
a cervical spine disability have not been approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2006).

2. Evidence received since the final March 2002 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD, is not material evidence, and the veteran's 
claim for that benefit is not reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in May 2004. A letter dated April 2006 provided 
additional information concerning the assignment of a 
disability rating or of an effective date for benefits should 
the claim be granted, as required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
Except for a request for a medical examination, the veteran 
and his representative have not made the RO or the Board 
aware of any supporting information not in the record of 
evidence that needs to be obtained in order to fairly decide 
this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran and his representative argue that another VA 
examination should be provided, to accurately determine the 
nature of his claimed psychiatric disorder. 

However, in the absence of new and material evidence 
submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach). 

Cervical Spine Rating Evaluation

The veteran was granted service connection for a cervical 
spine injury in a June 1977 rating decision. At that time, 
the veteran was granted a 20 percent evaluation, under 
Diagnostic Code 5290. A November 1988 rating decision granted 
a 30 percent evaluation. The veteran's disability was 
subsequently reevaluated under Diagnostic Code 5237 for 
cervical strain, resulting in the continuation of the 30 
percent evaluation. The veteran essentially contends that his 
current rating does not accurately reflect the severity of 
the disability. Having carefully considered the veteran's 
claim in light of the evidence and applicable law, the Board 
is of the opinion that a higher rating evaluation is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). Additionally, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

Evaluations are assigned under a General Rating Formula for 
Diseases and Injuries of the Spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
injury or disease. A note following the schedular criteria 
indicates that, for VA compensation purposes, normal forward 
flexion of the cervical spine is from 0 to 45 degrees, 
extension from 0 to 45 degrees, left and right lateral 
flexion from 0 to 80 degrees, and left and right lateral 
rotation from 0 to 30 degrees. C.F.R. § 4.71a, Diagnostic 
Code 5237. In the alternative, an evaluation can be assigned 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes. 

Regulations pertaining to the criteria for evaluating a 
cervical strain, under Diagnostic Code 5237, provide for a 
disability evaluation of 40 percent only if there is 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent rating is granted if the 
veteran has unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a. 

The veteran was most recently provided with a VA examination 
in February 2005. The examiner found the veteran to have 
positive tenderness along the paravertebral muscles between 
C3 and C7. Forward flexion of the cervical spine was 40 
degrees, extension 20 degrees, and left and right lateral 
flexion of 40 degrees. Additionally, the veteran had left 
lateral rotation of 30 degrees and right lateral rotation of 
50 degrees. The veteran had paravertebral spasms on the left 
and point tenderness. The veteran indicated that he had 
extreme pain of 10 on a scale of 10, though his muscle 
strength remained after performing repetitions. 

The February 2005 examiner also performed a neurological 
examination and found the veteran's upper extremity deep 
tendon reflexes to be normoactive, with no focal motor 
sensory deficit, normal pinprick light touch, and vibratory 
sensation. The veteran was diagnosed with having a status 
post-cervical laminectomy and fusion.

Additionally, an October 2005 VA outpatient treatment record 
for an orthopedic consult, including a neurological 
examination, indicated that the veteran's upper and lower 
extremities were within normal limits with no signs of 
myelopathy. 

Although the evidence illustrates limitation in motion, it 
fails to document forward flexion of 15 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine for a 
40 percent evaluation. It also does not show the veteran to 
have ankylosis of the spine warranting a 50 percent or a 100 
percent evaluation. Furthermore, there are no neurological 
manifestations that would entitle the veteran to a separate 
evaluation under a different Diagnostic Code for neurologic 
abnormalities and there is no evidence of any incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warranting an 
evaluation in excess of 30 percent under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, a grant of 
an evaluation in excess of 30 percent is denied. 

New and Material Evidence - PTSD 

The veteran seeks service connection for a psychiatric 
disorder, including PTSD. This claim was previously 
considered and denied in a March 2002 rating decision. The 
veteran did not appeal that decision. Therefore, the March 
2002 rating decision represents a final decision. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.

Although the RO determined that the evidence submitted after 
the March 2002 rating decision was not new and material 
evidence, the Board is required to consider de novo whether 
new and material evidence has been received to reopen a 
claim. The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2004. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

At the time of the March 2002 rating decision that denied 
service connection for PTSD, the evidence of record consisted 
of service medical records, VA medical records and private 
medical records. Subsequently, the veteran provided 
additional VA medical records indicating that the veteran has 
been diagnosed as having a dysthymic disorder, as well as, a 
December 2005 letter from the veteran indicating that his 
unit transported bombs in Thailand and that he has previously 
received 3 service medals. The evidence submitted subsequent 
to the March 2002 rating decision is new, in that it was not 
previously of record. However, the newly submitted evidence 
is not material.
	
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See 38 
C.F.R. § 3.304(f). Initially, the claim for PTSD was denied 
due to there being no medical evidence establishing a clear 
diagnosis of PTSD or credible supporting evidence of a 
claimed inservice stressor. The new evidence does not provide 
a diagnosis of PTSD or information on any inservice 
stressors. 

The additional evidence received since the March 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim. Accordingly, the 
Board finds that the claim for service connection for a 
psychiatric disorder, including PTSD is not reopened.

The Board finds that no new and material evidence has been 
submitted which could be used to reopen the veteran's claim 
for service connection. 


ORDER

Entitlement to a rating evaluation in excess of 30 percent 
for residuals of a cervical spine injury is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder, including PTSD, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


